Order striking out portions of the answer modified as follows: By striking therefrom paragraphs numbered I, III, V, VI, VII and X. Paragraph .VIII so modified as to direct that the following words be stricken from the first sentence of paragraph “ 19 ” of the answer: “ causing complaint and loss of custom of the defendants; that certain of the goods so sold by the defendants were sold by reason of inferior quality for less than cost, causing further loss to the defendants,” only. Paragraph IX so modified as to strike out the words “ excluding loss of trade for the future, loss of good will, and all indirect losses,” only. Paragraph XI so modified as to strike *848out the words “ and sold to the trade, to the loss of the defendants in money and in reputation,” only.. Paragraph XII so modified as to strike out the words “ causing complaint and loss of custom to the defendants; that certain of the goods so sold by the defendants were sold by reason of inferior quality for less than cost, causing further' loss to the defendants,” only. Paragraph XIII so modified as to strike out the words “ excluding loss of trade for the future, loss of good will and all indirect losses,” only. As so modified the order is affirmed, without costs. No opinion. Rich, Kelly, Jaycox, Manning and Kelby, JJ., concur. Settle order on notice.